DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: #200 seen in Fig. 2; #300 seen in Fig. 3; #500 seen in Fig. 5; #600 seen in Fig. 6; #800 seen in Fig. 8; #900 seen in Fig. 9; #1100 seen in Fig. 11; #1200 seen in Fig. 12.  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 2-8 are objected to because of the following informalities: “the method” should be “the computer-implemented method” for consistency with its antecedent in claim 1.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 10-12,14-15,17-19,21,24 and 26-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 10 recites the limitation “a reflex analyzer” however a lack of clarity arises because it is unclear whether this is structure or software as it has machine readable instructions. For the purposes of examination, it will be interpreted to be software.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 10-12,14-15,17-19,21,24 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the limitation “machine readable instructions stored in memory” in claims 10-12, 14 in the broadest reasonable interpretation is directed to a transitory signal. Claims 15, 17-19,21,24 and 26-27 are rejected by virtue of their dependence. Examiner suggests adding non-transitory to make it eligible.

Claims 1-8,10-12,14-15,17-19,21,24 and 26-27 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Claims 1-8 are all within at least one of the four categories.
The independent claim 1 recites:
analyzing the stimuli data, the EMG data, and the motion data to determine one or both of a motion signature and an EMG signature comprising quantitative evaluation.
The independent claim 10 recites:
process the stimuli data, the EMG data, and the motion data to determine one or both of a motion signature and an EMG signature and to generate a quantitative evaluation of the reflex response, the motion sensor defining a three-dimensional movement of the limb/appendage.
The above claim limitations constitute an abstract idea that is part of the Mathematical Concepts and/or Mental Processes group identified in the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019.  See footnotes 14 and 15.  
“A mathematical relationship is a relationship between variables or numbers.  A mathematical relationship may be expressed in words ….”  October 2019 Update: Subject Matter Eligibility, II. A. i.  “[T]here are instances where a formula or equation is written in text format that should also be considered as falling within this grouping.”  Id. at II. A. ii.  “[A] claim does not have to recite the word “calculating” in order to be considered a mathematical calculation.”  Id. at II. A. iii.  See for example, SAP Am., Inc. v. InvestPic, LLC, 898 F.3d 1161, 1163-65 (Fed. Cir. 2018) (performing a resampled statistical analysis to generate a resampled distribution).
	
The claimed steps of analyzing and processing can be practically performed in the human mind using mental steps or basic critical thinking, which are types of activities that have been found by the courts to represent abstract ideas.  
Examples of ineligible claims that recite mental processes include:
a claim to “collecting information, analyzing it, and displaying certain results of the collection and analysis,” where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group, LLC v. Alstom, S.A.;
claims to “comparing BRCA sequences and determining the existence of alterations,” where the claims cover any way of comparing BRCA sequences such that the comparison steps can practically be performed in the human mind, University of Utah Research Foundation v. Ambry Genetics Corp.
a claim to collecting and comparing known information (claim 1), which are steps that can be practically performed in the human mind, Classen Immunotherapies, Inc. v. Biogen IDEC.
See p. 7-8 of October 2019 Update: Subject Matter Eligibility.

With respect to the pending claims, for example, a physician can perform the claimed step of analyzing and processing by mentally looking at the collected data and processing it the mind.  The physician can then generate a quantitative evaluation of the collected data after going through it in the mind.  Thus, the claims can be readily interpreted as being a mere application of a mental process on a computer.

Regarding the dependent claims 2-8 and 11-12,14-15,17-19,21,24 and 26-27, the dependent claims are directed to either 1) steps that are also abstract or 2) additional data output that is well-understood, routine and previously known to the industry.  For example, dependent claims recite steps (e.g. comparing and matching) that can be performed in the mind.  Although the dependent claims are further limiting, they do not recite significantly more than the abstract idea.  A narrow abstract idea is still an abstract idea and an abstract idea with additional well-known equipment/functions is not significantly more than the abstract idea.
This judicial exception (abstract idea) in claims 1-8,10-12,14-15,17-19,21,24 and 26-27 is not integrated into a practical application because:  
The abstract idea amounts to simply implementing the abstract idea on a computer.  For example, the recitations regarding the generic computing components for capturing, analyzing, displaying, comparing, matching, controlling and generating merely invoke a computer as a tool.
The data-gathering step (capturing and receiving) and the data-output step (displaying) do not add a meaningful limitation to the method as they are insignificant extra-solution activity. 
There is no improvement to a computer or other technology.  “The McRO court indicated that it was the incorporation of the particular claimed rules in computer animation that "improved [the] existing technological process", unlike cases such as Alice where a computer was merely used as a tool to perform an existing process.” MPEP 2106.05(a) II. The claims recite a computer that is used as a tool for capturing, analyzing, displaying, comparing, matching, controlling and generating. 
The claims do not apply the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition.  Rather, the abstract idea is utilized to determine a relationship among data to provide information about reflex responses. 
The claims do not apply the abstract idea to a particular machine. “Integral use of a machine to achieve performance of a method may provide significantly more, in contrast to where the machine is merely an object on which the method operates, which does not provide significantly more.” MPEP 2106.05(b). II. “Use of a machine that contributes only nominally or insignificantly to the execution of the claimed method (e.g., in a data gathering step or in a field-of-use limitation) would not provide significantly more.” MPEP 2106.05(b) III. The pending claims utilize a computer for capturing, analyzing, displaying, comparing, matching, controlling and generating. The claims do not apply the obtained data to a particular machine. Rather, the data is merely output in an post-solution step.

The additional elements are identified as follows: a processor, a memory, a first sensor, at least three accelerometers, a second sensor, electrodes, conditioning electronics, a third sensor, a reflex analyzer, actuator, display
Those in the relevant field of art would recognize the above-identified additional elements as being well-understood, routine, and conventional means for data-gathering and computing, as demonstrated by 
the non-patent literature cited herewith:
 Burke, David, Simon C. Gandevia, and Brian McKeon. "The afferent volleys responsible for spinal proprioceptive reflexes in man." The Journal of physiology 339.1 (1983): 535-552.
Lemoyne, Robert, et al. See section 4.4; "Tendon reflex and strategies for quantification, with novel methods incorporating wireless accelerometer reflex quantification devices, a perspective review." Journal of Mechanics in Medicine and Biology 11.03 (2011): 471-513.
Siegmund, Gunter P., et al. "Electromyography of superficial and deep neck muscles during isometric, voluntary, and reflex contractions." (2007): 66-77.
Thus, the claimed additional elements “are so well-known that they do not need to be described in detail in a patent application to satisfy 35 U.S.C. § 112(a).” Berkheimer Memorandum, III. A. 3.
Furthermore, the court decisions discussed in MPEP § 2106.05(d)(lI) note the well-understood, routine and conventional nature of such additional elements as those claimed. See option III. A. 2. in the Berkheimer memorandum.
When considered in combination, the additional elements (i.e. the generic computer functions and conventional equipment/steps) do not amount to significantly more than the abstract idea.  Looking at the claim limitations as a whole adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Their collective functions merely provide conventional computer implementation.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 10-12, 14, 18-19, 21, 24 and 26 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson (US 5263489 A; cited by applicant).

With respect to claim 1, Johnson discloses
A computer-implemented method for digital reflex quantization and signature analysis (see Col 5 lines 12-25, microcomputer system controls torque motor; and see Col 6 lines 38-61, the EMG signal acquisition apparatus obtains digital responses to induced reflexes; and see Col 6 lines 53-55, microcomputer system also provides data from the electromyographic signal acquisition apparatus), comprising: 
capturing, as stimuli data, movement of a stimulating device invoking a reflex response in an organism (see Col 5 line 56 to col 6, line 4 and see Col. 8 lines 37-45, movement of the torque motor #11 stimulates a reflex motion in a user which is captured upon the application of the movement of the motor starting a response clock and displayed as shown in Fig. 2A and 2B); 
capturing, as electromyographic (EMG) data, EMG of the reflex response (see Col. 8 lines 47-49, the EMG of the reflex response is displayed against the movement of a torque motor #11 as seen in Figs. 2A and 2B); 
capturing, as motion data, movement resulting from the reflex response of a limb/appendage of the organism (see Col. 6 lines 55-61, movement of the torque motor #11 stimulates a reflex motion in a user which is captured by a potentiometer #10 as motion data); 
analyzing the stimuli data, the EMG data, and the motion data to determine one or both of a motion signature and an EMG signature comprising quantitative evaluation of the reflex response (see Col 8 37-40, Figs. 2A and 2B show subjects not suffering from Parkinson’s; and see Col 9 lines 24-25, Figs. 3A and 3B show subjects who are suffering from Parkinson’s; and see Col 10 lines 36-58, the reflex electromyographic signals are used to identify sufferers of Parkinson’s); and
 displaying the quantitative evaluation of the reflex response to indicate health of the organism (see Col 10 lines 36-58, the reflex electromyographic signals are used to identify sufferers of Parkinson’s and those signals are displayed on a graph seen in Fig. 6).

With respect to claim 2, all limitations of claim 1 apply in which Johnson further discloses the step of analyzing comprising comparing one of the motion signature and the EMG signature to a corresponding one of a previously captured motion signature and a previously captured EMG signature to generate the quantitative evaluation of the reflex response (see Col 13 lines 50-60, the resulting signals of the motion and EMG signals are put in a matrix and graphed to compare those of a normal person seen in Figs. 2A and 2B to those of someone with Parkinson’s seen in Figs. 3A and 3B).

With respect to claim 3, all limitations of claim 1 apply in which Johnson further discloses the step of analyzing comprising comparing one of the motion signature and the EMG signature to a corresponding reference motion signature or reference EMG signature to generate the quantitative evaluation of the reflex response (see Col 13 lines 50-60, the resulting signals of the motion and EMG signals are put in a matrix and graphed to compare those of a normal person seen in Figs. 2A and 2B to those of someone with Parkinson’s seen in Figs. 3A and 3B).

With respect to claim 4, all limitations of claim 3 apply in which Johnson further discloses matching one or both of the EMG signature and the motion signature to reference signatures corresponding to reflex responses for one or more diseases and/or disorders to diagnose a disease and/or disorder of the organism (see Col 13 lines 50-60, the resulting signals of the motion and EMG signals are put in a matrix and graphed to compare those of a normal person seen in Figs. 2A and 2B to those of someone with Parkinson’s seen in Figs. 3A and 3B).

With respect to claim 5, all limitations of claim 1 apply in which Johnson further discloses wherein the motion signature defines a three-dimensional movement of the limb/appendage (see Figs. 2A,2B,3A and 3B where the data is measured and shown in three dimensions) and the stimuli data defines a time of stimulation, the motion signature and the EMG signature being referenced to the time of stimulation (see Col 5 lines 38-49 and see Figs. 2A and 2B, the EMG data of the reflex response is displayed against time from the movement of the torque motor #11 and motion of the wrist).

With respect to claim 7, all limitations of claim 1 apply in which a Johnson further discloses the stimuli data comprising three-dimensional acceleration measurements of movement of the stimulating device (see Col 5 lines 45-67 and Figs. 2A,2B,3A and 3B where the data is measured and shown in three dimensions where the wrist motion is measures as it extends and flexes).

With respect to claim 10, Johnson discloses
A system for digital reflex quantization and signature analysis (see Col 5 lines 12-25, microcomputer system controls torque motor; and see Col 6 lines 38-61, the EMG signal acquisition apparatus obtains digital responses to induced reflexes; and see Col 6 lines 53-55, microcomputer system also provides data from the electromyographic signal acquisition apparatus), comprising: 
a processor (see Fig. 1, microcomputer system #13 by definition has a processor); 
a memory communicatively coupled with the processor (see Fig. 1, microcomputer system #13 by definition has a memory connected to a processor); 
a first sensor configured to sense movement of a stimulating device invoking a reflex response in an organism (see Fig. 1, torque motor #11; and see Col 5 lines 56-64 and see Col. 8 lines 37-45, movement of the torque motor #11 stimulates a reflex motion in a user which is captured upon the application of the movement of the motor starting a response clock and displayed as shown in Fig. 2A and 2B); 
a second sensor configured to sense EMG of the reflex response (see Fig. 1, electromyographic signal acquisition apparatus #12; and see Col. 8 lines 47-49, the EMG of the reflex response is displayed against the movement of a torque motor #11 as seen in Figs. 2A and 2B); 
a third sensor configured to sense movement resulting from the reflex response of a limb/appendage of the organism (see Fig.1, potentiometer #10; and see Col. 6 lines 55-61, movement of the torque motor #11 stimulates a reflex motion in a user which is captured by a potentiometer #10 as motion data); and 
a reflex analyzer having machine readable instructions stored in the memory that, when executed by the processor, control the processor to (see Fig. 1, microcomputer system #13 by definition has software that is capable of being executed by a processor): 
receive stimuli data from the first sensor (see Fig. 1, torque motor #11 data is sent to microcomputer system #13), 
receive EMG data from the second sensor (see Fig. 1, electromyographic signal acquisition apparatus #12 data is sent to microcomputer system #13), 
receive motion data from the third sensor (see Fig. 1, potentiometer #10 data is sent to microcomputer system #13), and 
process the stimuli data, the EMG data, and the motion data to determine one or both of a motion signature and an EMG signature and to generate a quantitative evaluation of the reflex response (see Col 8 37-40, Figs. 2A and 2B show subjects not suffering from Parkinson’s; and see Col 9 lines 24-25, Figs. 3A and 3B show subjects who are suffering from Parkinson’s; and see Col 10 lines 36-58, the reflex electromyographic signals are used to identify sufferers of Parkinson’s), the motion signature defining a three-dimensional movement of the limb/appendage (see Figs. 2A,2B,3A and 3B where the data is measured and shown in three dimensions).

With respect to claim 11, all limitations of claim 10 apply in which Johnson further discloses the reflex analyzer further comprising machine readable instructions stored in the memory that, when executed by the processor, control the processor to compare one of the motion signature and the EMG signature to a corresponding one of a previously captured motion signature and a previously captured EMG signature, to generate the quantitative evaluation of the reflex response (see Col 13 lines 50-60, the resulting signals of the motion and EMG signals are put in a matrix and graphed to compare those of a normal person seen in Figs. 2A and 2B to those of someone with Parkinson’s seen in Figs. 3A and 3B).

With respect to claim 12, all limitations of claim 10 apply in which Johnson further discloses the reflex analyzer further comprising machine readable instructions stored in the memory that, when executed by the processor, control the processor to compare one of the motion signature and the EMG signature to a corresponding one of a reference motion signature and a reference EMG signature to generate the quantitative evaluation of the reflex response (see Col 13 lines 50-60, the resulting signals of the motion and EMG signals are put in a matrix and graphed to compare those of a normal person seen in Figs. 2A and 2B to those of someone with Parkinson’s seen in Figs. 3A and 3B).

With respect to claim 14, all limitations of claim 10 apply in which Johnson further discloses the reflex analyzer further comprising machine readable instructions stored in the memory that, when executed by the processor, control the processor to determine a time of stimulation from the stimuli data, and to reference the motion signature and the EMG signature to the time of stimulation (see Col 5 lines 38-49 and see Figs. 2A and 2B, the EMG data of the reflex response is displayed against time from the movement of the torque motor #11 and motion of the wrist).

With respect to claim 18, all limitations of claim 10 apply in which Johnson further discloses a display for displaying the quantitative evaluation of the reflex response to indicate health of the organism (see Fig, 1, display #14 and #15; and see Col 10 lines 36-58, the reflex electromyographic signals are used to identify sufferers of Parkinson’s and those signals are displayed on a graph seen in Fig. 6).

With respect to claim 19, all limitations of claim 10 apply in which Johnson further discloses the stimulating device and the first sensor being combined to form an intelligent stimulating device that controls and coordinates movement of the stimulating device and that is configurable to induce a superficial reflex response (see Fig. 1, torque motor #11; and see Col 5 lines 56-64 and see Col. 8 lines 37-45, movement of the torque motor #11 stimulates a reflex motion in a user and is capable of inducing simple superficial reflex responses like biceps, triceps, patellar and Achilles reflexes where the movement of the torque motor and the torque motor itself are combined to form an intelligent stimulating device).

With respect to claim 21, all limitations of claim 19 apply in which Johnson further discloses the intelligent stimulating device controlling the stimulating device to invoke the reflex response at one or more of a defined frequency, a defined intensity, and a defined repeat count (see Col. 5 lines 12-19, the microcomputer system #13 controls movement of the torque motor #11 by supplying current pulses which causes a corresponding impulsive torque of a selected duration and amplitude).

With respect to claim 24, all limitations of claim 19 apply in which Johnson further discloses the intelligent stimulating device communicating timing information to each of the second and third sensors (see Col 8 lines 19-34, the time information is communicated).

With respect to claim 26, all limitations of claim 10 apply in which Johnson further discloses each of the motion signature and the EMG signature comprising a quantitative depiction and rendition of the corresponding motion data and EMG data (see Col 8 37-40, Figs. 2A and 2B show subjects not suffering from Parkinson’s; and see Col 9 lines 24-25, Figs. 3A and 3B show subjects who are suffering from Parkinson’s; and see Col 10 lines 36-58, the reflex electromyographic signals and motion data are used to identify sufferers of Parkinson’s), and/or a three- dimensional integration and/or depiction of this data as a motion envelope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 6, 8, 15 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Jonsson (US 20060135883 A1; cited by applicant).

With respect to claim 6, all limitations of claim 1 apply in which Johnson does not disclose the quantitative evaluation being based at least in part upon three-dimensional acceleration of the limb/appendage quantitatively measured by at least three accelerometers configured with the limb/appendage.
	Jonsson teaches the quantitative evaluation being based at least in part upon three-dimensional acceleration of the limb/appendage quantitatively measured by at least three accelerometers configured with the limb/appendage (see paragraph 0058, sensor module #102 has three accelerometers that may be used to measure acceleration in the three orthogonal axes to sense motion of the prosthetic device and to generate a time series of motion signals; and see paragraph 0068, processor #104 performs time series analysis on sensed motion signals to determine characteristics of gait).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with the teachings of Jonsson because it would have resulted in the predictable result of providing three-dimensional motion tracking using three accelerometers (Jonsson: see paragraph 0058) to measure movement of a limb (Jonsson: see paragraph 0036).

With respect to claim 8, all limitations of claim 1 apply in which Johnson does not disclose further comprising controlling an actuator to generate the movement of the stimulating device to invoke the reflex response.
	Jonsson teaches controlling an actuator to generate the movement of the stimulating device to invoke the reflex response (see paragraph 0034, processor #104 communicates with the control drive module #110 to control the operator of the actuator #112 to mimic natural joint movement).
	It would have been obvious to one of ordinary before the effective filing date of the claimed invention to have modified Johnson with the teachings of Jonsson because it would have resulted in the predictable result of adjusting a device to induce joint movement (Jonsson: see paragraph 0034)

With respect to claim 15, all limitations of claim 10 apply in which Johnson further discloses the second sensor comprising electrodes and conditioning electronics for detecting EMG signals (see Col 4 lines 57-68 and Col 6 lines 38-48, EMG signal acquisition apparatus #12 includes electrodes and circuitry with analog to digital convertor and amplified for microcomputer #13)
Johnson does not disclose the first sensor comprising at least three accelerometers for measuring three-dimensional acceleration of movement of the stimulating device, the second sensor comprising electrodes and conditioning electronics for detecting EMG signals, and the third sensor comprising at least three accelerometers for quantitatively measuring three-dimensional acceleration of the limb/appendage.
	Jonsson teaches at least three accelerometers for measuring three-dimensional acceleration movement of the stimulating device (see paragraph 0058, sensor module #102 has three accelerometers that may be used to measure acceleration in the three orthogonal axes to sense motion of the prosthetic device and to generate a time series of motion signals) and at least three accelerometers for quantitatively measuring three-dimensional acceleration of the limb/appendage (see paragraph 0058, sensor module #102 has three accelerometers that may be used to measure acceleration in the three orthogonal axes to sense motion of the prosthetic device and to generate a time series of motion signals; and see paragraph 0068, processor #104 performs time series analysis on sensed motion signals to determine characteristics of gait).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with the teachings of Jonsson because it would have resulted in the predictable result of providing three-dimensional motion tracking using three accelerometers (Jonsson: see paragraph 0058) to measure movement of a limb (Jonsson: see paragraph 0036).

With respect to claim 17, all limitations of claim 10 apply in which Johnson does not further disclose an actuator coupled with the stimulating device and controlled by the processor to move the stimulating device to invoke the reflex response.
	Jonsson teaches an actuator coupled with the stimulating device and controlled by the processor to move the stimulating device to invoke the reflex response (see paragraph 0034, processor #104 communicates with the control drive module #110 to control the operator of the actuator #112 to mimic natural joint movement).
It would have been obvious to one of ordinary before the effective filing date of the claimed invention to have modified Johnson with the teachings of Jonsson because it would have resulted in the predictable result of adjusting a device to induce joint movement (Jonsson: see paragraph 0034)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over Johnson in view of Ataee (US 20150109202 A1; cited by applicant).

With respect to claim 27, all limitations of claim 10 apply in which Johnson does not further disclose the motion signature and the EMG signature forming at least part of a heath care record that is further refined using machine learning and big data.
	Ataee teaches the motion signature and the EMG signature forming at least part of a heath care record that is further refined using machine learning and big data (see paragraph 0011 and 0073, automated gesture identification based on EMG signal data employs techniques from machine learning and artificial intelligence to create a library of gestures as a healthcare record)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Johnson with the teachings of Ataee because it would have resulted in the predictable result of combining data into a large set (Ataee: see paragraph 0091) to allow improved diagnostics for diseases. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIDHI N PATEL whose telephone number is (571)272-2379. The examiner can normally be reached Mondays to Fridays 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on (571) 272-4233. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/N.N.P./Examiner, Art Unit 3791                                                                                                                                                                                                        

/David J. McCrosky/Primary Examiner, Art Unit 3791